Citation Nr: 0511644	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-03 545	)	DATE
	)
	)


THE ISSUES

1.  Whether the March 24, 1999, decision of the Board of 
Veterans' Appeals (Board), which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for hearing loss disability should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 

2.  Whether the March 24, 1999, Board decision, which denied 
the veteran's application to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
should be revised or reversed on the grounds of CUE. 



REPRESENTATION

Moving party represented by:  Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the moving party in this case, served on 
active duty from February 1971 to November 1974.  

By a rating action on June 17, 1992, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, denied the veteran's claim of entitlement to 
service connection for hearing loss disability and for PTSD.  
Later that month, the RO notified the veteran that decision, 
as well as his appellate rights; however, a notice of 
disagreement (NOD) was not received with which to initiate 
the appellate process.  Therefore, that decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1991).  

By a rating action on February 4, 1993, the RO again denied 
the veteran's claim of entitlement to service connection for 
hearing loss disability, on the basis that new and material 
evidence had not been submitted to reopen that claim.  Later 
that month, the notified the veteran that decision, as well 
as his appellate rights.  Again, however, an NOD was not 
received with which to initiate the appellate process.  
Therefore, that decision also became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1992).  

In March 1995, the RO received the veteran's application to 
reopen his claims of entitlement to service connection for 
hearing loss disability and for PTSD.  By a rating action on 
August 15, 1995, the RO denied that application, on the basis 
that new and material evidence had not been presented to 
reopen those claims.  The veteran disagreed with those 
decisions and perfected a timely appeal to the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1994).  

On March 24, 1999, the Board affirmed the RO's August 15, 
1995, rating action, thereby subsuming that rating action.  
38 C.F.R. § 20.1104 (1998).  

In January 2004, the Board received the veteran's motion to 
reverse or revise the Board's March 24, 1999, decision.  The 
veteran alleged that the Board had committed CUE in denying 
his application to reopen claims of entitlement to service 
connection for hearing loss disability and for PTSD.  
Therefore, this matter is now before the Board as an original 
action pursuant to 38 U.S.C.A. § 5109A(a) and 7111 (West 
2002). 


FINDINGS OF FACT

1.  On March 24, 1999, the Board of Veterans' Appeals (Board) 
affirmed the RO's August 15, 1995, rating action, which had 
denied the veteran's application to reopen his claims of 
entitlement to service connection for hearing loss disability 
and for PTSD.  

2.  On March 24, 1999, the correct facts, as they were known 
at the time, were before the Board, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.


CONCLUSIONS OF LAW

1.  There was no CUE involved in the March 24, 1999, Board 
decision, which denied the veteran's application to reopen a 
claim of entitlement to service connection for hearing loss 
disability.  38 U.S.C.A. § 5109A, 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004). 

2.  There was no CUE involved in the March 24, 1999, Board 
decision, which denied the veteran's application to reopen a 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5109A, 7111 (West 2002); 38 C.F.R. § 20.1403 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the Board's decision of March 24, 
1999, was clearly and unmistakably erroneous when it denied 
his claim entitlement to service connection for hearing loss 
disability and PTSD.  Accordingly, he requests that such 
decision be revised or reversed.  

A decision by the Board is subject to reversal or revision on 
the grounds of CUE. If evidence establishes the error, the 
prior decision shall be reversed or revised.  38 U.S.C.A. 
§ 38 U.S.C.A. § 5109A, 7111(a).

The Board has original jurisdiction to determine whether here 
was CUE in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or, as here, by a 
party to the decision.  38 C.F.R. § 38 C.F.R. § 20.1400 
(2004).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 235-36 (1993).  
Consequently, the VA's usual statutory and regulatory duties 
to assist the veteran in the development of his claim do not 
apply to questions of CUE. Livesay v. Principi, 15 Vet. App.  
165, 178-79 (2001).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

The following situations do not constitute CUE: 1) a new 
medical diagnosis that 'corrects' an earlier diagnosis 
considered in a Board decision; 2) the VA's failure to 
fulfill the duty to assist the veteran in the development of 
his claim; 3) a disagreement as to how the facts were weighed 
or evaluated; and 4) the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(d)-(e).

Generally, a decision of the Board that revises a prior Board 
decision on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  38 
C.F.R. § 20.1406 (2004).

In March 1999, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  

For the showing of chronic disease in service there was 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity was established, there was 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology was required only where the 
condition noted during service was not, in fact, shown to be 
chronic or where the diagnosis of chronicity could be 
legitimately questioned. When the fact of chronicity in 
service was not adequately supported, then a showing of 
continuity after discharge was required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  However, even if the disease at 
issue was initially diagnosed after the veteran's discharge 
from service, service connection could still be granted when 
all of the evidence established that the disease had been 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Evidence on file at the time of the Board's March 24, 1999, 
decision, consisted of the veteran's service medical records 
and service personnel records; records from Kaiser Permanente 
Medical Center reflecting the veteran's hospitalization from 
November 1978 to January 1979; an October 1979 report from J. 
W., M.D.; reports of examinations performed by the VA in 
November 1979, January 1997, and June 1997; records and 
reports reflecting the veteran's treatment by the VA from 
September 1991 through January 1996; the transcript of the 
veteran's hearing held at the RO in October 1996; and the 
report of a VA field examination, performed in June 1997.

Prior to March 1999, the veteran had set forth two theories 
of the case.  During his hearing in October 1996, he 
testified that his hearing loss disability was the result of 
noise exposure which he experienced in service while 
performing duties as a helicopter mechanic.  He also 
testified that he had PTSD, primarily as the result of his 
experiences recovering downed pilots in the Republic of 
Vietnam.  Therefore, he maintained that service connection 
was warranted for hearing loss disability and PTSD.  

I.  Hearing Loss Disability

In March 1999, as now, impaired hearing was considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz was 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test were less than 94 percent.  The failure to meet 
those criteria at the time of a veteran's separation from 
active service was not necessarily a bar to service 
connection for hearing loss disability.  Rather, a claimant 
could establish service connection for a "current" hearing 
loss disability by submitting evidence that the "current" 
disability was related to service.  38 C.F.R. § 3.303(d); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993). 

During the veteran's June 1970 service entrance examination, 
there were no complaints or clinical findings of hearing loss 
disability.  However, in service, he experienced noise 
exposure as a helicopter mechanic working on a flight line.  
He underwent numerous audiologic examinations, and in October 
1972, audiometric testing revealed impaired hearing in both 
ears under the applicable VA criteria.  The following 
puretone thresholds, in decibels, were reported at the 
indicated frequencies (hertz levels):   




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
35
LEFT
30
35
35
35
35

Indeed, in December 1972, Environmental Health Services 
reported that the veteran had a class C hearing loss in both 
ears.

Despite that report, the veteran did not demonstrate impaired 
hearing, under VA criteria, during his service separation in 
November 1974.  At that time, audiometric testing revealed 
the following puretone threshold levels:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
15
15
LEFT
30
30
20
20
25

He also failed to demonstrate impaired hearing during 
audiometric testing performed during a September 1977 
entrance examination for the National Guard:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
10
LEFT
25
20
15
10
10

Following his National Guard entrance examination, the 
veteran continued to demonstrate improved hearing.  Indeed, 
during audiometric testing in November 1979, he did not 
demonstrate a puretone threshold greater than 20 decibels in 
either ear at any of the applicable frequencies; and during 
audiometric testing in January 1997, he did not demonstrate a 
puretone threshold greater than 15 decibels.  Moreover, in 
November 1979 and January 1997, the veteran's speech 
reception testing was 100 percent in each ear, and both 
examiners stated that the veteran's hearing acuity was within 
normal limits.  Therefore, although the veteran reportedly 
had a Class C hearing loss in service, the subsequent 
evidence simply did not show chronic hearing loss disability 
in either ear.  

II.  PTSD

In March 1999, service connection for PTSD required medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conformed to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997).

The service medical records were negative for any complaints 
of clinical findings of psychiatric disability of any kind.  
Such a disorder was not clinically recorded until 
January 1995, when the veteran reported a history of surgery 
for a brain tumor many years earlier.  He noted subsequent 
debilitating problems, periods of depression, and substance 
abuse and requested psychiatric treatment for depression and 
mild PTSD.  Following a mental status examination, the Axis I 
diagnoses were major depressive disorder; rule out psychosis 
due to brain trauma; rule out PTSD; and alcohol dependence, 
in remission.  

During the following year, the veteran received treatment at 
the Mental Health Clinic of the Seattle VA Medical Center 
(MC).  The various diagnoses/diagnostic possibilities were 
depression with psychotic features; alcoholic hallucinosis; 
organic mood disorder: organic delusional syndrome; 
schizophrenia; dementia with depression; organic personality 
syndrome; rule out anxiety/major depressive disorder due to 
memory defects; and rule out psychosis.  There was no 
diagnosis of PTSD.  
In January 1997, the veteran underwent a general 
medical/orthopedic examination by the VA.  The examiner 
stated that it was difficult to separate the veteran's mood 
disorder from his PTSD but that it was reasonable to suppose 
that the previous craniotomy and removal of a brain tumor 
might worsen the veteran's PTSD symptoms.  

Despite that reference to PTSD, subsequent VA psychiatric 
examinations performed in January 1997 and April 1998, failed 
to confirm a diagnosis of PTSD.  Rather, the diagnoses were 
mood disorder due to general medical condition (brain tumor); 
personality changes due to general medical condition (brain 
tumor) with labile effective symptoms; dementia due to 
general medical condition (brain tumor), mild; alcohol 
abuse/dependence in reported partial remission since 1991; 
and organic brain syndrome, mild.

III.  Conclusion

Absent evidence of chronic hearing loss disability after 
service or evidence of a confirmed diagnosis of PTSD, the 
Board finds that there was valid basis in fact for its March 
24, 1999, denying service connection for each of those 
disabilities.  To conclude otherwise, one would have to 
reweigh and reevaluate the evidence. As noted above, such a 
process cannot result in a finding of CUE.  Further, the 
record does not show, and the veteran does not allege, that 
any evidence was ignored or that the relevant law and 
regulations in effect at the time were omitted, 
misinterpreted or misapplied.  Indeed, the veteran has not 
shown that the Board's March 24, 1999, decision was 
arbitrary, capricious, or an abuse of discretion, or 
otherwise not in accordance with law. As such, that decision 
cannot be said to be the product of CUE. Accordingly, there 
is no basis on which to reverse or revise that decision.




ORDER

CUE not having been established, the motion for reversal or 
revision of the March 24, 1999, Board decision, which denied 
entitlement to service connection for hearing loss 
disability, is denied.

CUE not having been established, the motion for revision of 
the March 24, 1999, Board decision, which denied entitlement 
to service connection for PTSD, is denied.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



